DETAILED ACTION
This action is responsive to the preliminary amendment filed 4/22/22.
Claims 10-15 are allowed.
Claims 16-20 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley (US 4863422) in view of Aiken (US 3757782) and Tsaur (US 6754930).
Regarding claim 16, Stanley teaches an applicator (Abstract, ‘A double ended compressible tubular swab applicator comprising a length of tubular material containing a charge of a treating liquid in an innermost lumen and a heat generating material having microencapsulated water spheres embedded in an outermost lumen, for delivery of heated treating liquid upon compression of the microcapsules and rupturing of sealing members.’) comprising: a stem (Fig. 1, tubular handle rod 2), wherein the stem comprises: a central portion (Fig. 1, center of tubular handle rod 2); a first distal end (Fig. 1, left-hand end of tubular handle rod 2); a second distal end on an opposite end ends of the stem from the first distal end (Fig. 1, right-hand end of tubular handle rod 2); a first proximal fluid chamber inside the stem (Col. 2, lines 47-55 and fig. 1, double lumen compartment located on a righthand side of frangible seal 5); a first tip cavity proximate the first distal end (Fig. 1, sub-compartment 6 which is proximal to the left-hand distal end of tubular handle rod 2); a first frangible wall inside the stem between the first proximal fluid chamber and the first tip cavity chamber (Fig. 1, frangible seal 5 between the double lumen compartment which contains medicament charge 4 and sub-compartment 6), wherein the first frangible wall is configured to be opened by the application of an external compressive force on the stem proximate the first frangible wall (Col. 3, lines 35-38, ‘ […] the applicator is bent at the area around the internal frangible seal 5, as shown in FIG. 3  in order to break the partition, which is preferably in the form of two inverted pyramidal structures joined at their apices or highest points. ’); a first applicator tip connected to the first distal end, wherein the first tip cavity is internal to the first applicator tip (Fig. 1, sub compartment 6 is internal to cotton swab member 8’); a first medicinal fluid contained with the first proximal fluid chamber (Fig. 1, medicament charge 4); and wherein the first medicinal fluid is permitted to travel to the first applicator tip from the first proximal fluid chamber through the opened frangible wall and the first tip cavity (Col. 3, lines 45-58, ‘After the frangible seal is broken, the memory effect of the plastic tubular member restores it to a straightened position. Thereafter, renewed squeezing is affected along the entire length of the tubular applicator in order to rupture end membrane element 10 from the created hydraulic pressure.’).
Stanley fails to teach a separable joint within the central portion such that the first proximal fluid chamber is on a first side of the separable joint.
In the same filed of endeavor, Aiken teaches an analogous applicator (Fig. 3) comprising: a stem (Fig. 3, ‘tubular handle member 12’), wherein the stem comprises: a central portion (Fig. 3, central portion of tubular handle member 12); a first distal end (Fig. 3, left-hand end of tubular handle member 12); a second distal end on an opposite end ends of the stem from the first distal end (Fig. 3, right-hand end of tubular handle member 12); a joint within the central portion (Fig. 3, plug 22); a first fluid chamber inside the stem on a first side of the joint (Fig. 3, left-hand compartment 24); a first applicator tip connected to the first distal end (Fig. 3, left-hand swab 18); a first medicinal fluid contained with the first proximal fluid chamber (Fig. 2, charge medicament 14 contained in tube member 12); and wherein the first medicinal fluid is permitted to travel to the first applicator tip from the first proximal fluid chamber (Fig. 2, showing the medicinal fluid traveling into the applicator tips).
Aiken further teaches that plug 22 allows the for either side of the applicator to be separately and independently used (Col. 3, lines 15-28, ‘Similar sub-chambers or compartments 24 thus defined on opposite axial sides of plug 22 are filled with sub-charges of treatment liquid, and these are successively discharged as desired or required upon manual squeezing of the adjacent surrounding tube wall to one or the other side of plug 22 rupturing the corresponding temporary sealing membrane or disc 16. Thus, the device 20 is one which may be twice used at considerably varying time intervals, or in quick succession, depending upon need.’).
Therefore, in view of Aiken, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to additionally provide a second set of the medical fluid delivery structure on the second side of medical swab applicator, including a second proximal fluid chamber and a second tip cavity separated from the first proximal fluid chamber by a central joint, in order to configure each side of the applicator to be used separately and independently, as taught by Aiken.
Aiken still fails to teach that the central joint is a separable joint.
Tsaur teaches an analogous swab applicator which comprises a separable central joint (Fig. 2, score lines 3) in order to allow an end section of the swab applicator to be broken-off and disposed of after the applicator tip is used while retaining the remainder of the swab applicator including the second unused applicator tip for future use (Abstract).
Therefore, in view of Tsaur, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to further modify Stanley, as modified, by configuring the middle joint to be separable, in order to allow a used tip to be broken-off and disposed of after use while retaining the remaining unused applicator tip for future use, as taught by Tsaur. 
Regarding claim 17, Stanley further teaches a second proximal fluid chamber inside the stem on a second side of the separable joint (Stanley has previously been modified in view of Aiken to duplicate all the fluid delivery structure for use with the other side of end of the swab applicator; col. 2, lines 47-55 and fig. 1, double lumen compartment); a second tip cavity proximate the second distal end (Fig. 1, sub-compartment 6); a second frangible wall inside the stem between the second proximal fluid chamber and the second tip cavity chamber (Fig. 1, frangible seal 5), wherein the second frangible wall is configured to be opened by the application of an external compressive force on the stem proximate the second frangible wall (Col. 3, lines 35-38, ‘ […] the applicator is bent at the area around the internal frangible seal 5, as shown in FIG. 3  in order to break the partition, which is preferably in the form of two inverted pyramidal structures joined at their apices or highest points. ’); a second applicator tip connected to the second distal end, wherein the second tip cavity is internal to the second applicator tip (Fig. 1, sub compartment 6 is internal to cotton swab member 8’); a second medicinal fluid contained with the second proximal fluid chamber (Fig. 1, medicament charge 4); and wherein the second medicinal fluid is permitted to travel to the first applicator tip from the first proximal fluid chamber through the opened frangible wall and the first tip cavity (Col. 3, lines 45-58, ‘After the frangible seal is broken, the memory effect of the plastic tubular member restores it to a straightened position. Thereafter, renewed squeezing is affected along the entire length of the tubular applicator in order to rupture end membrane element 10 from the created hydraulic pressure.’).
Regarding claim 18, Stanley, as modified, further teaches wherein the first tip cavity and second tip cavity are constructed from a fluid permeable material (Fig. 1, fluid permeable cotton material swab members 8, 8’ which cover ends of cavities compartments 6).
Regarding claim 19, Stanley, as modified, further teaches wherein the first medicinal fluid is the same as the second medicinal fluid (Stanley has previously been modified in view of Aiken to duplicate all the fluid delivery structure for use with the other side of end of the swab applicator; see Stanley, col. 3, lines 29-35, ‘sub-compartments 24 may be charged with the same treatment liquid’).
Regarding claim 20, Stanley, as modified, further teaches wherein the first medicinal fluid is not the same as the second medicinal fluid (Stanley has previously been modified in view of Aiken to duplicate all the fluid delivery structure for use with the other side of end of the swab applicator; see Stanley, col. 3, lines 29-35, ‘the possibility is also afforded that said compartments 24 may be charged with different liquids’).

Allowable Subject Matter
Claims 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10 and with reference to the combination of Stanley in view of Aiken and Tsaur, while Stanley, as modified, does possess exothermic reactants located in a lumen surrounding the proximal fluid chamber containing a medicament (Fig. 1, heat generating material surrounding medicament 4), this heat generating material is solely present in the proximal fluid chamber and not in the distal fluid chamber (Fig. 1) and is also constituted by microencapsulated water embedded in a heat-generating solid matrix and not by a ‘second  fluid’ (Col. 2, line 55- col. 3, line 17). Therefore, Stanley, as modified would be unable to teach ‘a second fluid contained with the first and second distal fluid chambers; and wherein the first fluids and second fluids are reactive when mixed to form a fluid mixture within each of the first and second proximal and distal fluid chambers’, as required by claim 10. 
Further the examiner could find neither reason nor motivation within the prior art of record that would have led one of ordinary skill in the art at the time that the invention was filed to further modify Stanley, as modified, to arrive at the claimed invention. 
Kauffmann et al. (US 20040165935, “Kauffman”) teaches an analogous applicator (Abstract) which comprises two endothermic/exothermic reactants (Par. 123, ‘When a substance P2 is present in the applicator element or constitutes at least a portion thereof, the substance P2can be intended specifically to react with the substance P1, in particular in order to produce a reaction that is exothermal, endothermal’) separated by a plug of material (Fig. 2, plug 25 separating liquids P1 and P2). However, the disclosed plug of material 25, in the examiner’s opinion cannot be considered ‘a frangible wall […] configured to be ruptured by the application of an external compressive force on the stem’. Instead plug 25 comprises a liquid or powder which separates the reactants and which is capable of flowing out of the stem with the reactants when portion 22 is broken off (Pars. 74-77).
Further the examiner could find neither reason nor motivation within the prior art of record that would have led one of ordinary skill in the art at the time that the invention was filed to modify Kauffman to arrive at the claimed invention. Therefore, claims 10-15 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794